Name: Commission Regulation (EC) No 1593/95 of 30 June 1995 amending Regulation (EC) No 1432/94 with regard to the transitional adjustment of certain rules on imports to the Community of certain pigmeat in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade
 Date Published: nan

 1 . 7 . 95No L 150/94 HEN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1593/95 of 30 June 1995 amending Regulation (EC) No 1432/94 with regard to the transitional adjustment of certain rules on imports to the Community of certain pigmeat in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas in order to take account of existing import arrangements in the pigmeat sector and those resulting from the Agricultural Agreement concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of partial exemption from the import duty for certain products from third countries ; Whereas concessions were granted pursuant to Commis ­ sion Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products (2) ; whereas, since the levies are being replaced by customs duties from 1 July 1995, it is necessary to make transi ­ tional adjustments to these rules ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EC) No 1432/94 the word 'levy' shall be replaced by the word 'customs duty' each time that it appears. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 349, 31 . 12 . 1994, p. 105 . (2) OJ No L 156, 23 . 6. 1994, p. 14.